—Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered May 6, 1999, convicting defendant, after a jury trial, of murder in the first degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
*325The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The jury, which was in the best position to evaluate the credibility of the witnesses (People v Bleakley, 69 NY2d 490, 495), properly accepted the testimony of the witness who testified to having heard defendant’s detailed confession over that of the witnesses who contradicted her. We find no reason on this record to find that her testimony was in any way implausible. Concur — Tom, J. P., Mazzarelli, Wallach, Buckley and Friedman, JJ.